This is an appeal from the determination of a deficiency in income and profits tax for the year 1920 in the amount of $1,471.59.
FINDINGS OF FACT.
The taxpayer is a Delaware corporation with its principal offices located at Chicago, Ill.
Items of income received by the taxpayer in the year were $11,000 for royalties, and $127.95 interest, a total of $11,127.95.
From the gross income above stated of $11,127.95 there was properly allowable, a salary of Frank T. Fowler of $3,000; salary of the *309bookkeeper, M. F. Augustin, $1,690; general expenses of $639.39; telephone, $271.01; rent, $414.46; traveling, $350; other accounts incurred and paid during the year in the total amount of $2,259.40— total deductions allowable of $8,624.26.
After allowing the deductions indicated above as allowable the net income of the taxpayer does not exceed the sum of $2,503.69.
Included in the accounts payable, not computed as deductible, to Frank T. Fowler and to Frank A. Helmer, were advances on account of expenses in the year 1920 in the amount of not less than $503.69.
DECISION.
The deficiency determined by the Commissioner is disallowed.